Name: Council Regulation (EC) No 308/1999 of 8 February 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 Avis juridique important|31999R0308Council Regulation (EC) No 308/1999 of 8 February 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 038 , 12/02/1999 P. 0006 - 0009COUNCIL REGULATION (EC) No 308/1999 of 8 February 1999 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organismsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Regulation (EC) No 850/98 (4) exhibits a number of omissions, textual errors and editorial inadequacies;Whereas following a redefinition by the United Kingdom of its fisheries limits no part of ICES sub-area XII north of latitude 56 °N falls under the sovereignty or jurisdiction of the Member States; whereas therefore this area need no longer be referred to;Whereas the method by which the size of a spinous spider crab must be determined is considered to be impractical and has therefore to be revised;Whereas Regulation (EC) No 850/98 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 850/98 is hereby amended as follows:1. In Article 29(4)(b)(iii), third indent, the words 'quantities of plaice and sole` shall be replaced by 'quantities of plaice and/or sole`.2. In Article 30(2), subparagraph (b) shall be replaced by:'(b) ICES Division Vb and ICES sub-area VI north of latitude 56 °N`.3. In Annex I:(a) footnote 1 shall be replaced by:'(1) In the North Sea from 1 March to 31 October, and during the whole of the year in the remainder of Regions 1 and 2, except Skagerrak and Kattegat`;(b) footnote 6 shall be replaced by:'(6) During the first year following the date of application of this Regulation a minimum percentage of target species of 50 % shall pertain with respect to catches taken in Region 2 with the exception of the North Sea, ICES Division Vb and sub-area VI north of latitude 56 °N`.4. Annex IV shall be replaced by Annex I to this Regulation.5. In Annex IX, the line '70-79 + &ge; 70` shall be replaced by '60-69 + &ge; 70`.6. In Annex XII, all reference to 'Mackerel (Scomber scombrus)` shall be replaced by 'Mackerel (Scomber spp.)` and all reference to 'Horse mackerel (Trachurus trachurus)` shall be replaced by 'Horse mackerel (Trachurus spp.)`.7. In Annex XIII, paragraph 5 shall be replaced by:'5. (a) The size of a spinous spider crab shall be measured, as shown in Figure 4A, as the length of the carapace, along the midline, from the edge of the carapace between the rostrums to the posterior edge of the carapace.(b) The size of an edible crab shall be measured, as shown in Figure 4B as the maximum width of the carapace measured perpendicular to the antero-posterior midline of the carapace.`8. Figure 4A shall be replaced by the figure in Annex II to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 February 1999.For the CouncilThe PresidentO. LAFONTAINE(1) OJ C 337, 5. 11. 1998, p. 8.(2) Opinion delivered on 13 January 1999 (not yet published in the Official Journal).(3) Opinion delivered on 2 December 1998.(4) OJ L 125, 27. 4. 1998, p. 1.ANNEX I 'ANNEX IVTOWED GEARS: - Skagerrak and Kattegat>TABLE>`ANNEX II 'Figure 4A` >REFERENCE TO A FILM>